            Case 1:21-cv-06364-VSB Document 7 Filed 08/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         8/26/2021
PHILADELPHIA INDEMNITY INSURANCE :
COMPANY et al.,                                           :
                                                          :
                                         Plaintiffs,      :              21-CV-6364 (VSB)
                                                          :
                           -against-                      :                  ORDER
                                                          :
CHARTER OAK FIRE INSURANCE                                :
COMPANY,                                                  :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiffs filed this action on July 27, 2021, (Doc. 1), and filed an affidavit of service on

August 5, 2021, (Doc. 6). The deadline for Defendant to respond to Plaintiffs’ complaint was

August 20, 2021. (See id.) To date, Defendant has not responded to the complaint. Plaintiffs,

however, have taken no action to prosecute this case. Accordingly, if Plaintiffs intend to seek a

default judgment they are directed to do so in accordance with Rule 4(H) of my Individual Rules

and Practices in Civil Cases by no later than September 27, 2021. If Plaintiffs fail to do so or

otherwise demonstrate that they intend to prosecute this litigation, I may dismiss this case for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

Dated:       August 26, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
